Carpinello, J.
Appeal from a judgment of the County Court of Essex County (Halloran, J.), rendered June 19, 2001, upon a verdict convicting defendant of the crimes of escape in the second degree and petit larceny.
Following a jury trial, defendant was found guilty of escape in the second degree and petit larceny. The uncontradicted evidence adduced at trial established that defendant, while serving a prison sentence for a class C felony at a minimum security correctional facility, was part of a prison work crew assigned to a nearby golf course. Defendant fled the work site and was later captured with a stolen uniform from the golf course in his possession. He was sentenced to IV2 to 3 years in prison for the escape charge and six months in jail for the petit larceny charge, to run concurrently with each other but consecutive to the *880sentence he was then serving. On appeal, defendant’s appellate counsel argues that the verdict finding him guilty of escape was against the weight of the evidence. In addition, defendant himself raises various pro se arguments in support of dismissal of the indictment.
Defendant’s notice of appeal explicitly states that it is limited to the sentence imposed on the ground that it is harsh and excessive. This being the case, we may reach no issue other than the harshness of the sentence (see People v Scretchen, 270 AD2d 515, 516 [2000]; People v Wallace, 246 AD2d 676 [1998], Iv denied 91 NY2d 945 [1998]), which, we are compelled to point out, is not even pursued on appeal and is thus deemed abandoned (see generally People v Walrad, 22 AD3d 883, 883 n [2005]). In any event, even if the issues now being advanced on appeal were considered, we would find that none has merit.
Crew III, J.P., Peters, Spain and Kane, JJ., concur. Ordered that the judgment is affirmed.